UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4955



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


CARLTON BROWN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(CR-03-0538)


Submitted:   October 21, 2005          Decided:     November 16, 2005


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Warren E. Gorman, Chevy Chase, Maryland, for Appellant. Allen F.
Loucks, United States Attorney, Deborah A. Johnston, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Carlton Brown appeals from his conviction and 262-month

sentence entered pursuant to his guilty plea to conspiracy to

distribute crack cocaine.           On appeal, he challenges the district

court’s denial of his motion to withdraw his guilty plea.                 He also

attempts to raise claims under Blakely v. Washington, 542 U.S. 296

(2005). We affirm Brown’s conviction and dismiss his appeal of his

sentence, as he waived the right to challenge his sentence in his

plea agreement.

               The district court’s denial of a motion to withdraw a

guilty plea is reviewed for abuse of discretion.                 United States v.

Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).               A defendant does not

have an absolute right to withdraw a guilty plea, even before

sentencing.         United States v. Moore, 931 F.2d 245, 248 (4th Cir.

1991).    Rather, the defendant bears the burden of demonstrating

that a “fair and just reason” supports his request to withdraw his

plea.    Id.    The central question is whether the Fed. R. Crim. P. 11

hearing was properly conducted.           United States v. Puckett, 61 F.3d

1092, 1099 (4th Cir. 1995).             This court closely scrutinizes the

Rule 11 colloquy and attaches a strong presumption that the plea is

final and binding if the Rule 11 proceeding is adequate.                   United

States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992).

               We   hold   that   the   district   court   did    not   abuse   its

discretion in denying Brown’s motion to withdraw his guilty plea.


                                        - 2 -
The record clearly reveals that Brown voluntarily chose to plead

guilty and that he understood the consequences of doing so.          While

Brown relies on the fact that Blakely had not issued at the time of

his plea, a post-plea change in the law regarding applicable

sentences does not provide a valid basis for withdrawing from an

otherwise valid plea.      See United States v. Johnson, 410 F.3d 137,

152-53 (4th Cir.), cert. denied, 2005 WL 2494147 (U.S. Oct. 11,

2005) (No. 05-6215).      Thus, we hold that the district court did not

abuse its discretion in denying Brown’s motion to withdraw his

guilty plea.

           Turning to Brown’s challenges to his sentence, Brown

waived the right to appeal his sentence in his plea agreement,

reserving only the right to appeal from an upward or downward

departure.    A defendant may, in a valid plea agreement, waive the

right to appeal.    United States v. Wiggins, 905 F.2d 51, 53 (4th

Cir. 1990).    Whether a defendant has effectively waived the right

to appeal is an issue of law we review de novo.          United States v.

Marin, 961 F.2d 493, 496 (4th Cir. 1992).           An appeal waiver is

valid if the defendant knowingly and intelligently agreed to waive

his right to appeal.      United States v. Blick, 408 F.3d 162, 168-69

(4th Cir. 2005).

           Our review of the record reveals that the district court

conducted an adequate Rule 11 plea colloquy.        The court questioned

Brown   regarding   the    appeal   waiver,   and   he   stated   that   he


                                    - 3 -
understood.   Brown presents no basis to suggest that the appeal

waiver was not knowingly and intelligently made.      Moreover, the

subsequent issuance of Blakely and its progeny does not invalidate

an otherwise valid waiver.   Id. at 173 (upholding waiver, because

Blick was sentenced under the guidelines, in accordance with his

agreement and his expectations).    Accordingly, Brown’s attempts to

challenge his sentence on appeal are foreclosed by the waiver

provisions in his plea agreement.

          Based on the foregoing, we affirm Brown’s conviction. We

dismiss his appeal from his sentence based on his waiver.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                  AFFIRMED IN PART;
                                                  DISMISSED IN PART




                               - 4 -